DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/170,214 on December 7, 2021. Please note: Claims 1, 8, 23, 48 and 55 have been amended, claims 9-11, 15-19, 31, 32, 36-44 and 56-58 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn since the amended claims, submitted on December 7, 2021, overcome the rejections.

Reasons for Allowance
Claims 1-8, 12-14, 20-30, 33-35, 45-55 and 59-70 are allowed.
	The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claims 1, 23 and 48.

The closest prior art to claims 1, 23 and 48 is Iwane (US 20140168395 A1), in view of Alberth (US 20080224951 A1), and Chung (US 20130182319 A1), and in further view of Son et al. (US 20020008674 A1), hereinafter Son, and Alpaslan et al. (US 20140347361 A1; Cited in Applicant’s IDS dated 09/12/2018), hereinafter Alpaslan, and in further view of Shimoyama et al. (US 20130229336 A1), hereinafter Shimoyama.
	
	Regarding Claim 1, please refer to the rejection over Iwane in view of Alberth and Chung, and in further view of Son and Alpaslan, and in further view of Shimoyama presented in the Non-Final Office Action dated 04/28/2021. 
	Furthermore, regarding the amended limitations, Iwane teaches:
(See FIG. 2: at least one of the display pixel clusters 210 is at least one square display unit; See paragraph [0036]).
	Iwane in view of Alberth and Chung, and in further view of Son and Alpaslan, and in further view of Shimoyama does not explicitly teach (see elements emphasized in italics):
	 increasing, by the system, a diameter of the circle region of each effective display region of the at least one display unit  to fit a diagonal line length of the at least one square display unit.
	As discussed in the rejection of claim 1 in the previous 04/28/2021 Office Action, Shimoyama teaches causing size of each effective display region of the at least one display unit to be increased to fit the at least one display unit, but Shimoyama does not explicitly teach that a diameter of the circle region of each effective display region of the at least one display unit is increased to fit a diagonal line length of the at least one square display unit. Therefore, the teachings of Shimoyama would not lead to the claimed feature. None of the other cited prior art would render this obvious in combination with the relied upon prior art. Therefore, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 1.

	Applicant’s FIG. 1 illustrates the claimed method comprising:
	changing, by a system (1200) comprising a processor (1210) (FIG. 12), a ratio of pixels distributed along two directions in each effective display region (See FIG. 4a, showing the effective display region) of at least one display unit of a display system (FIG. 3) resulting in a changed display system (See FIG. 1: S101) by adjusting intervals between partial pixels by means of controlling at least local deformation of the at least one display unit (See page 10, lines 21-24), wherein light emitted by each pixel in a corresponding effective display region of each display unit in the at least one display unit is transmitted according to a visual angle range by a respective lens (See FIG. 2, showing the respective lens) corresponding to each display unit in the display system, wherein the two directions comprise a first direction and a second direction that are parallel with an associated display unit and orthogonal with each other (See FIG. 1: S101), wherein each effective display region is part of a different corresponding display unit of the at least one display unit, wherein each effective display region is a circle region taking a circle center of a corresponding display unit as a center (See FIG. 4a, showing the effective display region), wherein the at least one display unit is at least one square display unit (See FIG. 4a, showing the square display unit), and wherein the changing the ratio of pixels distributed along the two directions in each effective (See page 20, lines 5-23); 
	rotating, by the system, the at least one display unit around a normal direction of the at least one display unit by 45 degrees to cause a first quantity of pixels distributed along the first direction of the at least one display unit to be increased (See page 18, lines 14-22); 
	increasing, by the system, a diameter of the circle region of each effective display region of the at least one display unit to fit a diagonal line length of the at least one square display unit (See page 18, lines 22-30); and 
	displaying content to be displayed by the changed display system (FIG. 1: S101).

	Claims 2 -8, 12-14, 20-22, 67 and 68 depend on claim 1, and are therefore allowed for the above reasons.

	Regarding Claim 23, please refer to the above discussion of claim 1. Claim 23 recites substantially the same limitations as claim 1, except claimed as an apparatus. Therefore, for the same reasons discussed above with regard to claim 1, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 23.

	Applicant’s FIG. 12 illustrates the claimed apparatus (1200), comprising:
	a memory (FIG. 12: 1230) that stores executable modules (See various modules shown in FIGS. 8-11); and
	a processor (FIG. 12: 1210), coupled to the memory, that executes or facilitates execution of the executable modules (See page 34, lines 16-22), the executable modules comprising a pixel ratio changing module (FIG. 8: 81); a rotating control unit (FIG. 9: 812); an effective region increasing unit (FIG. 9: 8113); and a display control module (FIG. 8: 82) performing substantially the same steps discussed above with regard to claim 1.

	Claims 24-30, 33-35, 45-47, 69 and 70 depend on claim 23, and are therefore allowed for the above reasons.

Claim 48, please refer to the above discussion of claim 1. Claim 48 recites substantially the same limitations as claim 1, except claimed as a display control apparatus. Therefore, for the same reasons discussed above with regard to claim 1, none of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claim 48.

	Applicant’s FIG. 12 illustrates the claimed display control apparatus (1200), comprising a processor (1210), a communication interface (1220), a memory (1230) and a communication bus (1240 (FIG. 12), wherein the processor, the communication interface and the memory perform mutual communication by the communication bus (See page 33, lines 12-19), wherein the memory is configured to store at least one command (See page 34, lines 1-3), and wherein the at least one command enables the processor to execute operations (See page 33, lines 22-23), comprising substantially the same steps discussed above with regard to claim 1.

	Claims 49-55 and 59-66 depend on claim 48, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered and are persuasive.
	Applicant argues (Remarks, pages 15-16) that the claims have been amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, thereby rendering the claims allowable. The Examiner agrees and the claims are allowed for the reasons discussed above in the “Reasons for Allowance” section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692